2DETAILED ACTION
This office action is response to 05/30/2021. Claims 1-57 are presented for examination. This is corrected Notice of Allowance.
Since all claims depends from the allowed claim 1, it is inherently generic, and thus all claims dependent therefrom should be rejoined and allowed as well as provided by 37 CFR 1.141.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 4-30 in Remarks, filed 05/30/2021, with respect to claims 1-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) in view of Vock (US 2002/0116147 A1) and further in view of Touma (US 9900669), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-57 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, specifically Rudell (US 2005/0288133 A1)  teaches a game ball, comprising: a housing; an impact detector that is located within said housing and detects impact with housing; an output device that provides an indication of a number of times housing was impacted; and, circuit that is connected to impact detector and output device, circuit counts detected impacts and drive output 
Prior art of record, Vock (US 2002/0116147 A1)   teaches a practice ball responsive to acceleration during use in practicing sports, practice ball comprising: acceleration sensor mounted in said cavity and responsive to acceleration of practice ball, said acceleration sensor including switching elements, each of which is responsive to a different magnitude of acceleration (measurement of acceleration takes place with an output signal that represents the measured acceleration and FIG. 1 illustrates, the practice ball 10 includes an electronics housing 12; an impact sensor 14, preferably an acceleration sensor (see col 4, lines 1 -12 and col. 4, line 65 - col. 5, line 8, it is taken that by sensing magnitudes that acceleration is being measured)).
Prior art of record, Touma (US 9900669)  teaches a golf ball locator system comprising: electromagnetic signal receivers configured to receive an electromagnetic signal transmitted by the golf ball; a processor coupled to the receivers and configured to receive signals from the receivers and determine a location of the golf ball using triangulation calculations (Fig. 3,  Abstract).
However, the prior arts of record fail to teach, make obvious, or suggest, a device an accelerometer for producing an output signal responsive to an acceleration; an enclosure housing the rechargeable battery, the processor, the accelerometer, and the display, wherein the battery charger comprises, or consists of, an induction coil for inductively receiving AC power carried in an electromagnetic field, and for charging 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-57 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/MIRZA F ALAM/Primary Examiner, Art Unit 2689